OPINION — AG — ** COUNTY LAW LIBRARY — COSTS ** UNDER 19 O.S. 178.1 [19-178.1], WHICH REQUIRES AN INVENTORY TO BE TAKEN, AND THEREAFTER MAINTAINED, OF ALL EQUIPMENT BELONGING TO THE COUNTY OR LEASED OR OTHERWISE LET TO THE COUNTY AS TO EACH " COMPLETE WORKING UNIT THEREOF " WHICH COST MORE THAN $50.00 — NEED AN OPINION DEALING TO WHETHER EACH LAW BOOK IN THE COUNTY LAW LIBRARY, THE COUNTY JUDGE'S OFFICE AND THE COUNTY ATTORNEY'S OFFICE SHOULD BE CONSIDERED AS A " WORKING UNIT ", OR SHOULD THE VARIOUS SETS OF BOOKS (PUBLICATIONS) BE CONSIDERED AS A " WORKING UNIT " ? — EACH LINE OF PUBLICATIONS (I.E., PACIFIC 2ND REPORTER) SHOULD BE CONSIDERED AS A " WORKING UNIT ". CITE: 19 O.S. 178.1 [19-178.1], 68 O.S. 289 [68-289] [68-289](H), 68 O.S. 289 [68-289](G) (EQUIPMENT, APPROPRIATION, OFFICE) (JAMES P. GARRETT)